NUMBER 13-10-00074-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

LEOPOLDO LEAL,                                                                Appellant,

                                            v.

ESTATE OF FRANK VARGAS,                             Appellee.
____________________________________________________________

             On appeal from the 105th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion Per Curiam
       The appellant's brief in the above cause was due on March 19, 2010. On June 2,

2010, the Clerk of the Court notified appellant that the brief had not been timely filed and

that the appeal was subject to dismissal for want of prosecution under Texas Rule of

Appellate Procedure 38.8(a)(1), unless within ten days from the date of receipt of this

letter, appellant reasonably explained the failure and the appellee was not significantly
injured by the appellant's failure to timely file a brief. Appellant responded on June 7,

2010. Appellant contends that he “finds himself in a situation where the clerk from the

district clerk[’]s office who referred the appeal to this honorable court, Mr. Arnold Garcia

suddenly passed away and that left me in an uncertainty as to whether this honorable

court would even consider docketing this appeal.” Appellant’s letter also explains that

there is no evidence to substantiate the appellee’s claims and that the Court should

render a judgment favorable to him.

       Appellant’s response refers to the death of Arnold Garcia, Deputy District Clerk for

Nueces County who died on May 2, 2010, however appellant’s notice of appeal was filed

on February 4, 2010 and the clerk’s record was filed on February 17, 2010. Appellant

has failed to either reasonably explain his failure to file a brief, file a motion for extension

of time to file his brief, or file his brief. Accordingly, the appeal is DISMISSED FOR

WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                   PER CURIAM


Delivered and filed the
15th day of July, 2010.




                                               2